DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claim 1, 3, 5-9, 11, 14, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2016/0123881) in view of Dubreuil (US 8927052).” 	Regarding claim 1, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171), the method comprising the steps of: 	a) providing an ink or coating material comprising at least one fluorescent probe (paragraphs 170 and 171);  	b) transferring the ink or coating material onto a substrate using a printing process (paragraphs 170 and 171); 
 	b’) exposing the ink or coating material to a first source of excitation light with a wavelength and luminance that is absorbed by the at least one fluorescent probe but is not capable of initiating cure in the ink or coating material (paragraph 187 or 196); and  	b’’) recording an emission of the at least one fluorescent probe by a first detector (paragraph 187 or 196); 	c) exposing the ink or coating material to actinic radiation capable of initiating cure of the ink or coating material and that also alters a luminescence of the at least one fluorescent probe (paragraph 173);  	d) exposing the ink or coating material to a second source of excitation light with a wavelength and luminance capable of absorption by the at least one fluorescent probe (paragraph 186);  	e) measuring an emitted light from the at least one fluorescent probe by a second detector (paragraph 186).”
	Regarding claim 21, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171) comprising: 	a) providing an ink or coating material comprising at least one fluorescent probe 
 	b’) exposing the ink or coating material to a first source of excitation light with a wavelength and luminance that is absorbed by the at least one fluorescent probe but is not capable of initiating cure in the ink or coating material (paragraph 187 or 196);  	b’’) recording an emission of the at least one fluorescent probe by a first detector (paragraph 187 or 196); 	c) exposing the ink or coating material to actinic radiation capable of initiating cure of the ink or coating material and that also alters a luminescence of the at least one fluorescent probe (paragraph 173);  	d) exposing the ink or coating material to a second source of excitation light (paragraph 186); and 	e) measuring an emitted light from the at least one fluorescent probe by a second detector (paragraph 186).” 	Shukla fails to teach that “a second source of excitation light having a wavelength of between 500 nm and 1000 nm,” but does teach that the dye can be pyrene (abstract).  Dubreuil teaches that cyanine dyes and pyrene dyes are both useful as fluorescent probes (column 2, lines 34-40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a cyanine dye as a fluorescent probe because i) it has been shown in the art to be suitable for the purpose of being a fluorescent probe, or ii) it has been shown to be equivalent to pyrene as a fluorescent probe.  When carrying out the modification, one having ordinary skill in the art would use the same wavelength of light that 
 	Regarding claims 23 and 24, Shukla teaches “a method for measuring a radiant exposure of energy curable inks or coatings on a printing press (paragraphs 29, 30, and 171) comprising: 	a) providing an ink or coating material comprising at least one fluorescent probe (paragraphs 170 and 171);  	b) transferring the ink or coating material onto a substrate using a printing process (paragraphs 170 and 171); 
 	c) exposing the ink or coating material to a first source of excitation light with a wavelength and luminance that is absorbed by the at least one fluorescent probe, but that is not capable of initiating cure in the ink or coating material (paragraph 187 or 196);  	d) measuring an emitted light of the at least one fluorescent probe by a first detector (paragraph 187 or 196); 	e) exposing the ink or coating to actinic radiation capable of initiating cure of the ink or coating that also alters the luminescence of the at least one fluorescent probe (paragraph 173);.
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla and Dubreuil, further in view of Mickols (US 5100802). 	Regarding claims 13, 15, and 16, Shukla, as modified, teaches all that is claimed, as in claim 1 above, except the particular fluorescent probe and the associated properties.  Mickols teaches a method for determining the degree of curing of an energy curable composition using fluorescent probes (column 4, lines 10-35), a method which is similar to that of Shukla.  Mickols uses xanthene dyes, such as fluorescein or rhodamine, or acridine dyes (column 6, lines 7-16 and column 18, lines 38-46).   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use fluorescein, rhodamine or acridine dye as the fluorescent probe in the method of Shukla because either i) they have been shown to be suitable for the purpose of being a fluorescent probe or ii) they have been shown to be equivalent as fluorescent probes.   	Regarding claim 13, Mickols discloses “wherein the at least one fluorescent probe has a peak fluorescence between 550 nm and 1100 nm (column 18, lines 59-63).” 	Regarding claim 15, Mickols further discloses “wherein the second excitation light has a wavelength of approximately 600-750 nm (Figures 6 or 8).” 	Regarding claim 16, Mickols further discloses “wherein the first excitation light has a wavelength of approximately 600-750 nm (Figures 6 or 8).”
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the combined art of record fails to teach or suggest the step of “determining a coating weight of the ink or coating material.”  However, the rejection clearly sets forth that Dubreuil teaches that the dye used is irradiated with light between 100 and 800 nm in order to characterize the coating containing the dye, said characterizing including characterizing the coating thickness (column 2, lines 52-58).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method in order to determine the thickness of the coating.  In this instance the thickness of the coating is interpreted to be a measure of “a coating weight” because the coating necessarily has a density, and when the thickness is measured, the coating weight is necessarily also determined.  
Furthermore, paragraph 76 of Applicant’s specification sets forth that the term “coating weight” refers to an amount of a coating or ink present.  Therefore, since the thickness is a measure of an amount of a substance, the limitation is deemed to be met.
Applicant argues that the combined art of record neither teaches nor suggests the step of “exposing the ink or coating material to a first source of excitation light with a wavelength and luminance that is absorbed by the at least one fluorescent probe, but that is not capable of initiating cure in the ink or coating material.”  However, Shukla clearly does not intend for the radiation used by the fluorescence monitor to be able to cause cure, because Shukla intends for the fluorescence monitor to be able to also detect any premature reaction before curing is initiated (paragraph 261).  If the radiation source of the fluorescence monitor caused cure, it would start the curing before it is wanted, thus defeating the purpose.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853